The offense is murder; the punishment, confinement in the penitentiary for twenty years. *Page 392 
The state's attorney before this court moves to dismiss the appeal because no sufficient notice of appeal appears in the record. We find in the record the copy of a docket entry indicating that appellant gave notice of appeal. This is not sufficient. Thackerson v. State, 26 S.W.2d 241; Bryson v. State, 20 S.W.2d 1047. The sentence concludes with the statement that it was imposed subject to the action of the Court of Criminal Appeals of the State of Texas. This is not sufficient to show that notice of appeal was given in compliance with article 827, C. C. P., which provides that an appeal is taken by giving notice thereof in open court at the term of court at which conviction is had, and having same entered of record.
The motion to dismiss must be granted. Without notice of appeal this court has no jurisdiction. Gatlin v. State,  23 S.W.2d 382.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.